

117 HRES 249 IH: Expressing the sense of the House of Representatives that the Congress should not impose a financial transaction tax on individuals or market intermediaries in connection with trades executed on the National Market System or alternative trading systems.
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 249IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mr. McHenry (for himself, Mr. Huizenga, Mr. Lucas, Mr. Posey, Mr. Luetkemeyer, Mr. Stivers, Mrs. Wagner, Mr. Barr, Mr. Williams of Texas, Mr. Hill, Mr. Emmer, Mr. Zeldin, Mr. Loudermilk, Mr. Mooney, Mr. Davidson, Mr. Budd, Mr. Kustoff, Mr. Hollingsworth, Mr. Gonzalez of Ohio, Mr. Rose, Mr. Steil, Mr. Gooden of Texas, Mr. Timmons, and Mr. Taylor) submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONExpressing the sense of the House of Representatives that the Congress should not impose a financial transaction tax on individuals or market intermediaries in connection with trades executed on the National Market System or alternative trading systems.Whereas a Federal financial transactions tax would be a new, additional tax on top of already-existing income taxes, capital gains taxes, and corporate taxes;Whereas a Federal financial transactions tax will hurt all market participants, including everyday investors who are saving for retirement or their child’s education, as well as everyday Americans’ pension funds and savings because a financial transactions tax is applied each time a transaction is conducted;Whereas studies have shown that a typical mutual fund investor would likely lose multiple years’ worth of savings to a 0.1 percent Federal financial transactions tax, and could lose decades worth of savings to a 0.5 percent financial transactions tax;Whereas a Federal financial transactions tax will cause pension fund expenses to increase and their returns to decrease, exacerbating the current problems with underfunded pensions and making it less attractive for governments and companies to offer pension plans;Whereas a Federal financial transactions tax will harm worker wages and destroy American jobs by increasing the cost of capital and reducing productivity;Whereas a Federal financial transactions tax would reduce liquidity in the capital markets;Whereas the Congressional Budget Office has found that a proposed financial transactions tax would immediately lower the value of financial assets; andWhereas not only will a Federal financial transactions tax slow economic growth, other countries’ failures at implementing a financial transactions tax demonstrate the tax will not raise expected revenue and will lead to an exit of trading activity for more favorable jurisdictions: Now, therefore, be itThat it is the sense of the House of Representatives that the Congress should not impose a financial transaction tax on individuals or market intermediaries in connection with trades executed on the National Market System or alternative trading systems.